Title: From George Washington to Brigadier General Anthony Wayne, 18 September 1777
From: Washington, George
To: Wayne, Anthony



Sir
Reading furnace [Pa.] septr 18th 1777

As I have receiv’d Information that the Enemy have turn’d down that Road from the White Horse which leads to Swedes Ford on Schuylkill I have to desire that you will Halt your Troops wherever this Meets you if coming this way & set them to Cleaning their Arms drawing Ammunition & Cooking Provision.
I must call your utmost Exertion in fitting yourselves in the best manner you can for following & Harrassing their Rear—Genl Maxwell will have a Similar Order & will Assist you with the Corps under his command.

the Army here is so much fatigued that it is impossible I should move them this Afternoon. I shall expect by return of the light Horse Man to know where you are & when it will be in power to Comply with this Order. I am Sir your mo. Obed. Servt

Go: Washington

